DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 41-48 are pending:
		Claims 41-44 are rejected.
		Claims 45-48 are withdrawn. 
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 41-44, drawn to a container tank for receiving wastewater.
Group II, claim(s) 45-48, drawn to an outlet pipe construction for use in a wastewater tank. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of “an outlet pipe construction”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kono (JP 2011-132792).
Kono teaches an outlet pipe construction comprising at least one inlet pipe portion (see annotated Fig. 1) and at least one outlet pipe portion (see annotated Fig. 1) adapted for leading wastewater into the inlet portion and out of the treatment zone through the at least one outlet portion, wherein said at least one inlet pipe portion is provided to be positioned facing upwards at (inlet is opened vertically upward) (see ¶9) at an angle (see annotated Fig. 1) in relation to at least one of the gravitational horizontal plane (see annotated Fig. 1) and the surface of the wastewater in the biological treatment zone.
Annotated Fig. 1

    PNG
    media_image1.png
    508
    670
    media_image1.png
    Greyscale

During a telephone conversation with Christopher Bruenjes on 10/11/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 41-44.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 44-48 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. SE1850401-9, filed on 04/10/2018.
Claim Objections
Claims 42 and 44 are objected to because of the following informalities: Claims 42 and 44 recite “the opening of the at least one inlet pipe portion”; consider rephrasing to – an opening of the at least one inlet pipe portion – for clarity purposes; in interest of advancing prosecution, it is interpreted that the at least one inlet pipe portion inherently has an opening.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Bald (EP 0546881) and further in view of Kono (JP 2011-132792). 
	Regarding claim 41, Bald teaches a container tank (grease tank 10 shown in Fig. 1) for receiving wastewater and which is configured for both separating (“separating and recovering fats and starch”; see ¶1) and biologically breaking down fat, oil and grease (FOG) to reduce the amount of FOG in the wastewater (“degradation, by biological means, of fats and starches”; see ¶11), said container tank comprising: 
	a) an inlet (Fig. 1, effluent inlet pipe 11; see ¶24) for receiving wastewater (see Fig. 1); 
	b) a distribution system (corresponds to system comprising nozzle 17, draining system 40, bioreactor 20 and associated piping shown in annotated Fig. 1) for adding a microbe culture of microorganisms (biomass by a nozzle 17; see ¶24; the biomass comprises bacteria/microorganism strains; see ¶12) to the wastewater for biologically breaking down FOG in the wastewater (“[t]he process for the degradation, by biological means, of the fats and of the starches…making use of colonies of bacteria”; see ¶11), said microbe culture of microorganisms is added to the wastewater in a biological treatment zone (corresponds to any area within grease tank 10 shown in Fig. 1) of the container tank (see Fig. 1); 
	c) an air injection and distribution system (corresponds to system comprising nozzles 16, compressor 30 and associated piping shown in annotated Fig. 1) for injecting and distributing air into the wastewater (“injecting air through nozzles 16”; see ¶24) in the biological treatment zone (see Fig. 1) to achieve an efficient oxygenation (the aeration from nozzles 16 in combination biofixing elements 14 with shown in Fig. 1 causes efficient oxygenation because they allow better transfer of oxygen into the liquid phase; see ¶36) and mixing of the wastewater (the aeration from nozzles 16 will cause mixing since air is added directly into the water as shown in Fig. 1) for increasing the biological activity (“promote bacterial growth inside the fat tank”; see ¶36) and level of breaking down of FOG (“[t]he process for the degradation, by biological means, of the fats and of the starches…making use of colonies of bacteria”; see ¶11), wherein nozzles (Fig. 1, nozzles 16; see ¶24) of the air injection and distribution system which are used for injecting air into the wastewater (“injecting air through nozzles 16”; see ¶24) in the biological treatment zone are located at the bottom of the biological treatment zone (see Fig. 1); and 
	d) an outlet pipe construction (Fig. 1, discharge pipe 12; see ¶24) comprising at least one inlet pipe portion (see annotated Fig. 1) and at least one outlet pipe portion (see annotated Fig. 1) adapted for leading wastewater into the inlet portion and out of the biological treatment zone through the at least one outlet portion (see Fig. 1), wherein said outlet pipe construction (i.e. discharge pipe) is arranged within the biological treatment zone (see Fig. 1).
Annotated Fig. 1 of Bald

    PNG
    media_image2.png
    680
    959
    media_image2.png
    Greyscale

	Bald does not teach that the at least one inlet pipe portion, of the outlet pipe construction, is directed upwards at an angle a in relation to the surface of the wastewater to thereby be facing away from the nozzles of the air injection and distribution system located at the bottom of the biological treatment zone.  
	In a related field of endeavor, Kono teaches a grease trap (see Entire Abstract) wherein the at least one inlet pipe portion (“inlet that is opened vertically upward”; see ¶9), of an outlet pipe construction (Fig. 1, drain pipe 20; see ¶18), is directed upwards at an angle a in relation to the surface of the wastewater (see Fig. 1).
Annotated Fig. 1 of Kono

    PNG
    media_image1.png
    508
    670
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the direction of the inlet portion of the outlet pipe construction (i.e. discharge pipe) of Bald by changing said direction such that the inlet pipe portion, of the outlet pipe construction, is directed upwards at an angle a in relation to the surface of the wastewater as disclosed by Kono because said configuration minimizes the amount of oil flowing out to the outside of the grease trap (Kono, see ¶18) which is desirable in Bald for further separating fats from wastewater in the grease tank (Bald, see ¶1 and ¶24). 
	The combination of Bald and Kono teaches “thereby be facing away from the nozzles of the air injection and distribution system located at the bottom of the biological treatment zone” because the discharge pipe of Bald as modified will be directed upward away from the nozzles. 
	Regarding claim 42, Bald and Kono teach the container tank of claim 41.
	The combination of references does not teach wherein said at least one inlet pipe portion is positioned at an upwards facing angle a in relation to the surface of the wastewater so that central axis of the opening of the at least one inlet pipe portion for inflow of wastewater into said outlet pipe construction is at an angle a within an angle range of 5-60 degrees in relation to at least one of the horizontal gravitational plane and the surface of the wastewater in the biological treatment zone.  
	Kono teaches an alternative embodiment shown in Fig. 2 of an outlet pipe having an inlet angle of 30 degrees or less (see ¶19).
	The examiner takes note of the fact that the prior art range of 30 degrees or less overlaps the claimed range of 5-60 degrees. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify inlet angle of Bald (as previously modified by Kono) by selecting an angle of 30 degrees or less as disclosed by the alternative embodiment shown in Fig. 2 of Kono because one of ordinary skill in the art would have been have selected a desirable angle for suppressing oil (Kono, see ¶6 and ¶13). 
	Regarding claim 43, Bald and Kono teach the container tank of claim 41.
	The combination of references does not teach wherein said at least one inlet pipe portion is positioned at an upwards facing angle a in relation to the surface of the wastewater so that central axis of the opening of the at least one inlet pipe portion for inflow of wastewater into said outlet pipe construction is at about 15 degrees angle a to at least one of the horizontal gravitational plane and the surface of the wastewater in the biological treatment zone.  
	Kono teaches an alternative embodiment shown in Fig. 2 of an outlet pipe having an inlet angle of 30 degrees or less (see ¶19). 
	The examiner takes note of the fact that the prior art range of 30 degrees or less overlaps the claimed range of about 15 degrees. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify inlet angle of Bald (as previously modified by Kono) by selecting an angle of 30 degrees or less as disclosed by the alternative embodiment shown in Fig. 2 of Kono because one of ordinary skill in the art would have been have selected a desirable angle for suppressing oil (Kono, see ¶6 and ¶13).
	Regarding claim 44, Bald and Kono teach the container tank of claim 41, wherein said outlet pipe construction (Bald as modified by Kono teaches the claimed outlet pipe construction) is arranged so that central axis of the opening of the at least one inlet pipe portion of said outlet pipe construction is facing away from the inflow of wastewater in the biological treatment zone (the combination of Bald and Kono teaches “facing away from the inflow of wastewater…because the discharge pipe of Bald as modified by Kono will be directed upward away from the inflow of wastewater).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778